UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2519


DALILA ARZATE MENDOZA; L.A.U.A.,

                    Petitioners,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: June 18, 2019                                          Decided: June 27, 2019


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Devon R. Senges, DUMMIT FRADIN, Greensboro, North Carolina, for Petitioner.
Joseph H. Hunt, Assistant Attorney General, Cindy S. Ferrier, Assistant Director,
Joseph A. O’Connell, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C. for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dalila Arzate Mendoza and her minor child, both natives and citizens of Mexico,

petition for review of an order of the Board of Immigration Appeals (Board) dismissing

Mendoza’s appeal from the Immigration Judge’s denial of her request for withholding of

removal. We have thoroughly reviewed the record, including the transcript of Mendoza’s

merits hearing and all supporting evidence. We conclude that the record evidence does

not compel a ruling contrary to any of the administrative agency’s factual findings, see 8

U.S.C. § 1252(b)(4)(B) (2012), and that substantial evidence supports the Board’s

decision, see INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

      Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Arzate Mendoza (B.I.A. Nov. 29, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.


                                                                     PETITION DENIED




                                            2